Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 05/18/22. Claims 1-13 are pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: 
A memory device, comprising: a substrate having a memory region and a peripheral region;
a conductive line above the peripheral region; a capacitor above the memory region of the substrate;
a transistor above and connected to the capacitor, the transistor comprising: first and second source/drain regions, wherein the first source/drain region is connected to the capacitor;
a channel between the first and second source/drain regions; and a gate structure laterally surrounding the a contact structure above the peripheral region of the substrate, comprising: a bottom portion connected to the conductive line; a top portion connected to the second source/drain region of the transistor; and a middle portion wider than the top portion and the bottom portion, wherein the middle portion of the contact structure is at a height substantially level with the gate structure of the transistor; and a bit line above and in contact with the top portion of the contact structure and the second source/drain region of the transistor, wherein the bit line extends from the top portion of the contact structure to the second source/drain region of the transistor, wherein the top portion of the contact structure is spaced apart from the second source/drain region of the transistor, as recited in claim 1. Claims 2-13 depend from claim 1 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Sills (US 20180061840 A1) discloses a memory cell comprising: first and second transistors laterally displaced relative one another; and a capacitor above the first and second transistors; the capacitor comprising a container-shape conductive first capacitor node electrically coupled with a first current node of the first transistor, a conductive second capacitor node electrically coupled with a first current node of the second transistor, and a capacitor dielectric material between the first capacitor node and the second capacitor node; the capacitor dielectric material extending across a top of the container-shape first capacitor node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813